DETAILED ACTION
This is an allowance of all claims filed on 03/08/2022. Claims 1 and 23 have been amended. Claim 24 is cancelled. Claims 3-5 were previously cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites the following allowable subject matter: “wherein the processor core is configured to allow a further stray write operation to a further portion of the memory to be performed by a further pending write instruction, wherein the further portion of the memory is distinct from the predetermined portion of memory, and wherein the further stray write operation comprises a pending write instruction specifying the further portion of the memory which when the further stray write operation is not preceded by the begin instruction and followed by the end instruction.”
Closest prior art Moraru et al. [US 2013/0091331] appears to teach a data processing apparatus executing a sequence of instruction, a write-back cache, storage unit capable of storing indication of the write operation initiation, ending write operation by a commit operation, etc.
Eilert [US 2012/0198205] appears to teach atomic write operation bounded by Begin and End instructions.
NEMOTO et al. [US 2015/0074336] appears to teach performing of the atomic write operation without the end flag, until the write log having the begin flag is reached.
However, the prior arts alone or in combination do not appear to teach or fairly suggest allowing stray write operations, i.e., write operation not preceded by the begin instruction and followed by the end instruction, to be performed in further portion of the memory, outside of the predetermined portion.
Based on this rationale, Claim 1 and its dependent claims 2 and 6-22 are allowed.
Independent claim 23 recites the same allowable subject matter as Claim 1. Therefore, Claim 23 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132